In an action in partition, in which the intervening defendants sought a determination of their rights in the premises involved, the plaintiff and the defendant McKenna appeal from so much of the judgment as ■ decrees that the intervening defendants have easements in the property and that such easements were not extinguished by a tax sale and subsequent proceedings thereon. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ. [See 279 App. Div. 591.]